Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on February 23, 2022, the following has occurred: claim(s) 1 and 14-15 have been amended. Now, claim(s) 1-17 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a device for estimating parameters in an insulin medicament regimen for a subject that includes both a short acting insulin medicament regimen and a long acting insulin medicament regimen, and wherein the device comprises one or more processors and a memory, the memory storing instructions	that, when executed by the one or more processors, perform a method.
The limitations of B) determining an estimate by: B.1) extracting, from the plurality of glucose measurements of the subject taken over the first period of time, a plurality of distinct fasting events including at least a first fasting event and a qualified fasting event occurring before the first fasting event, wherein extracting the plurality of distinct fasting events comprises identifying, by autonomously sorting the plurality of glucose measurements based on filtering the plurality of glucose measurements by measurement magnitude the first fasting event undertaken by the subject within the first period of time over a period shorter than the first period of time, and, based on said identification of the first fasting event, triggering calculation of a basal insulin sensitivity estimate (ISFbasal,i,t) for the subject upon occurrence of a first fasting event, when the first fasting event is deemed qualified, the estimating using (i) an expected fasting blood glucose level (FBGexpected) during the first fasting event based upon a present dosing of a long acting insulin medicament in the long acting insulin medicament regimen, (ii) a fasting glucose level (FBGi) of the subject during the first fasting event that is obtained from the portion of the plurality of glucose measurements from the first data set that is contemporaneous with the first fasting event, and (iii) a basal insulin sensitivity estimate (ISFbasal,i-p,t) of the subject during the qualified fasting event occurring before the first fasting event; or B. 2) identifying, by autonomously sorting the plurality of glucose measurements based on filtering the plurality of glucose measurements by measurement magnitude, a correction bolus with a short acting insulin medicament within the first period of time, and, based on said identification of the correction bolus, making a bolus insulin sensitivity estimate (ISFbolus it) for the subject upon occurrence of a correction bolus, the estimating using: (i) an expected blood glucose level (BGexpected) based upon the correction bolus with the short acting insulin medicament, (ii) the glucose level (BGcorr,i) of the subject after occurrence ofthe correction bolus, wherein BGcorri is obtained from the portion of the plurality of glucose measurements from the first data set that is contemporaneous with a period of time after the occurrence of the correction bolus, and (iii) a bolus insulin sensitivity estimate (ISFbolus,i-p,t) of the subject estimated based upon occurrence of a prior correction bolus with the short acting insulin medicament, wherein the method further comprises providing a recommended dose of the short acting insulin medicament based on the estimate, as drafted, is an apparatus that, under the broadest reasonable interpretation, is a mathematical concept but for the recitation of generic computer components. That is, other than reciting computer processors and a memory, the claimed invention encompasses calculating either a basal insulin sensitivity estimates or a bolus insulin sensitivity estimate based on data sets that have specific timestamps for each data point and the sorting of the glucose measurements and triggering the calculation of a basal insulin sensitivity estimate is done autonomously which as recited encompasses utilizing with a generic computer. For example, but for computer processors and a memory, this claim encompasses mathematical calculations. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations but for the recitation of generic computer components, then it falls within the "Mathematical Concepts" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of computer processors, a memory, and “autonomously sorting” (interpreted as “with a computer”) (interpreted as generic computer components) that implements the identified abstract idea. The written description discloses that the recited computer components encompass generic computer components including "In some embodiments the monitoring device is a smart phone. In other embodiments, the monitoring device is not a smart phone but rather is a tablet computer, desktop computer, emergency vehicle computer, or other form or wired or wireless networked device." in the Specification in p. 28, 11. 8-11. As such, these elements amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim further recites the additional elements of A) pairing the device with one or more insulin injection devices via a data connection and obtaining a first data set based on at least one insulin medicament record received from the one or more insulin injection devices, the first data set comprising a plurality of glucose measurements of the subject taken over a first period of time and, for each respective glucose measurement in the plurality of glucose measurements, a time stamp representing when the respective measurement was made that is recited at a high level of generality (i.e., as a general means of transmitting data) and amounts to mere data gathering and transmitting, which is a form of extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using computer processors, a memory, and “autonomously sorting” to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").
Claims 2-13 and 16-17 are similarly rejected because these either further define the abstracted idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible. Claim 2 merely describes the estimation process of the bolus insulin sensitivity estimate further. Claim 3 merely describes the estimation process of the basal insulin sensitivity estimate further. Claim 4 merely describes the estimation process of a basal insulin sensitivity factor curve. Claim 5 merely describes a bolus insulin sensitivity factor curve. Claim 6 merely describes adjusting the bolus insulin sensitivity curve or the basal insulin sensitivity curve based on prior calculated information to recommend a dose based on the curve and new information. Claim 7 merely describes the specific equation that is utilized for the basal insulin sensitivity estimate. Claim 8 merely describes the parameters that must be met to be utilized in the method of the device. Claim 9 merely describes the specific equation that is utilized for the bolus insulin sensitivity estimate. Claim 10 merely describes the specific equation utilized for the basal sensitivity factor curve. Claim 11 merely describes the specific equation utilized for the bolus sensitivity factor curve. Claim 12 merely describes the specific equation utilized to estimate the bolus insulin sensitivity curve. Claim 13 merely describes the specific equation utilized to estimate the basal insulin sensitivity curve. Claim 16 merely further describes communicating information. Claim 17 merely describes inputting new information.
Claims 14 and 15 mirror claim 1 only within different statutory categories and is rejected for the same reasons as claim 1.

Response to Arguments
In the Remarks filed on February 23, 2022, the Applicant argues that the newly amended and/or added claims overcome the Claim Objection(s), 35 U.S.C. 101 rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner acknowledges that the newly added and amended claims overcome the Claim Objection(s), and 35 U.S.C. 103 rejection(s). However, the Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s).
The Examiner has withdrawn the 35 U.S.C. 103 rejections(s) as the Applicant has amended the claims to a narrower focus that overcomes the prior art that the Examiner has utilized in past rejections and after the Examiner conducted an updated search.
The Applicant argues that (1) Applicant respectfully traverses the rejection, as the claimed limitations, when viewed as a whole, are directed toward significantly more than the alleged abstract idea category of a "mathematical concept.". The Applicant argues that Example 40 and Example 45, claim 1, the pertinent aspect of this example is that the claim as a whole provides the improvement by a particular combination of data processing steps, even though no individual step of the claim represents more than mere data processing and that if all of the elements of a claim, looked at as a whole, provide some identifiable technical improvement, the claim can recite a "practical application" on these grounds even if every individual element is a mere processing step; and (2) Example 41 does not recite any particular method of performing the communication itself, and only goes into detail regarding how the information to be communicated is produced: by several specific mathematical operations performed in order on a base data string. The ciphertext word signal, once produced, then is "simply communicated to another device," and no particular hardware for electronic communication is required. Analogously, Applicant's present claims receive an initial data set (the at least one insulin medicament record received from the one or more insulin injection devices), perform a number of specifically-defined mathematical operations to produce a specific data string to be communicated (the recommended dose to be provided based on the calculated estimate), and then communicate that generated data string by a generic communications method.
In response to argument (1), the Examiner does not acknowledge that the newly amended claimed portions overcome the current 35 U.S.C. 101 rejections. The Applicant’s amended claims are not similar to Example 40 and Example 45 as the newly amended portions do not include more than generic computer components and well-understood, routine, and conventional activity as the newly amended claimed portions recite “…autonomously sorting…” which is  equivalent to reciting “with a computer”. The amended claimed portions additional step of extracting glucose measurements does not integrate the abstract idea into a practical application as the step encompasses obtaining information which is a well-understood, routine and conventional activity. Further the step of “…triggering calculation of a basal insulin sensitivity estimate…” is interpreted to encompass a step in a mathematical process that is disclosed at a certain point or is the next step in the mathematical process. The limitations of the claims a whole do encompass an abstract idea that is not integrated into an abstract idea as the abstract idea relies on generic computer components and claimed portions that encompass well-understood, routine and conventional activity. The 35 U.S.C. 101 rejection(s) stand.
In response to argument (2), the Examiner does not acknowledge that the newly amended claims are similar to Example 41 as the data that is utilized by Example 41 is processed and modified by a computer component instead of simply communicating data sets to another device. Applicant’s claims rely on additional data gathering by a data connection between wo devise and communicating information which does not overcome well- understood, routine, conventional activity. The mathematical operations that are utilized on the information relies on the generic data gathering and does not integrate the abstract idea into a practical application as the additional elements that were newly amended amount to generic computer components and well-understood, routine, and conventional activity as described above in argument (1). The 35 U.S.C. 101 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Terashima et al. (U.S. Patent Pre-Grant Publication No. 2011/0257496), describes a device to measure the activity of a diabetic patient that can be measured and the device can be associated with an insulin fusion device, Thorpe et al. (U.S. Patent Pre-Grant Publication No. 2016/0162797), describes a method and device for predicting a subject's glucose concentration and recommend therapeutic action, and Herrero et al. ("Advanced Insulin Bolus Advisor Based on Run-To-Run Control and Case-Based Reasoning"), describes a mobile device application that has access to a standard bolus calculator that is able to enhance performance for adaptability and flexibility.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./            Examiner, Art Unit 3626                                                                                                                                                                                            
/CHRISTOPHER L GILLIGAN/            Primary Examiner, Art Unit 3626